Citation Nr: 0318411	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  98-07 179A	)	DATE
	)
	)


THE ISSUE

Whether a September 1997 decision of the Board of Veterans' 
Appeals (Board) should be revised or reversed on the grounds 
of clear and unmistakable error (CUE).

(The issues of entitlement to increased ratings for 
fibromyalgia, currently evaluated as 40 percent disabling, 
and for residuals of a fracture of the right distal fibula, 
currently evaluated as 10 percent disabling, will be the 
subject of a separate decision under a different docket 
number).


REPRESENTATION

Moving party represented by:  Jeffrey J. Bunten, Esq.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to March 
1981, and from June 1982 to September 1983.

This matter is before the Board from a December 1997 motion for 
reconsideration submitted by the veteran with respect to the 
September 1997 Board decision, to the extent it was determined 
that new and material evidence had not been presented to reopen 
a claim of entitlement to service connection for gastritis.


FINDINGS OF FACT

The moving party failed to clearly and specifically set forth 
any alleged errors of fact or law in the September 1997 Board 
decision, the legal or factual basis for such allegations, and 
why the result would have been manifestly different but for the 
alleged error.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on CUE have not been met, the motion must be 
dismissed without prejudice to refiling.  38 C.F.R. 
§ 20.1404(a) and (e) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of 38 C.F.R. § 20.1403, set forth what 
constitutes CUE and what does not, and provide as follows:

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied. 

(b) Record to be reviewed.-

(1) General.  Review for clear and unmistakable error in 
a prior Board decision must be based on the record and 
the law that existed when that decision was made.

(2) Special rule for Board decisions issued on or after 
July 21, 1992.  For a Board decision issued on or after 
July 21, 1992, the record that existed when that 
decision was made includes relevant documents possessed 
by the Department of Veterans Affairs not later than 90 
days before such record was transferred to the Board for 
review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been made, 
would have manifestly changed the outcome when it was made.  If 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear and unmistakable 
error.-

(1) Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.

(2) Duty to assist.  The Secretary's failure to fulfill 
the duty to assist.

(3) Evaluation of evidence.  A disagreement as to how 
the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a statute 
or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  

38 C.F.R. § 20.1403.  (Authority:  38 U.S.C.A. § 501(a), 7111).

The Board notes that the original version of Rule 1404(b) (38 
C.F.R. § 20.1404(b)), stated that:

(b)  Specific Allegations Required:  The 
motion must set forth clearly and 
specifically the alleged CUE, or errors, of 
fact or law in the Board decision, the legal 
or factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  Non-
specific allegations of failure to follow 
regulations or failure to give due process, 
or any other general, non-specific 
allegations of error, are insufficient to 
satisfy the requirement of the previous 
sentence.  Motions which fail to comply with 
the requirements set forth in this paragraph 
shall be denied.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) subsequently held that in the event that the 
moving party's motion does not adequately set forth specific 
grounds of CUE, the Board is precluded from deciding the motion 
on the merits.  Instead, the appellant's motion is to be 
dismissed without prejudice to the submission of more specific 
allegations.  Disabled American Veterans, et al. v. Gober, 234 
F.3d 682 (Fed. Cir. 2000).  Accordingly, the Board issued an 
interim rule, effective July 10, 2001, which revised Rule 
1404(b) as follows:

Specific allegations required.  The 
motion must set forth clearly and 
specifically the alleged clear and 
unmistakable error, or errors, of fact or 
law in the Board decision, the legal or 
factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  
Non-specific allegations of failure to 
follow regulations or failure to give due 
process, or any other general, non-
specific allegations of error, are 
insufficient to satisfy the requirement 
of the previous sentence.  Motions which 
fail to comply with the requirements set 
forth in this paragraph shall be 
dismissed without prejudice to refiling 
under this subpart.

66 Fed. Reg. 35,902-35,903 (July 10, 2001).

The Board notes that when the veteran's December 1997 motion 
for reconsideration was denied in May 1998, he was informed 
that the Board would also consider his assertions as a motion 
to revise the September 1997 decision on the basis of CUE 
pursuant to the newly enacted 38 U.S.C.A. § 71111, and that 
this claim would be adjudicated once regulations had been 
promulgated.  However, in March 2002, the Board sent 
correspondence to the veteran's attorney informing him that the 
CUE regulations had been promulgated, but that these 
regulations provided very specific rules for what one must due 
to prevail in a CUE claim and that once a CUE motion was 
finally denied the Board would not consider another CUE motion 
on that decision.  Therefore, despite what the veteran was 
informed in May 1998, his motion for reconsideration would not 
be considered a CUE motion unless the attorney informed them in 
60 days that they should proceed on this matter.  (Emphasis in 
original).  No response appears to be of record from the 
attorney regarding this correspondence.  Consequently, the 
Board concludes that that a valid claim of CUE regarding the 
September 1997 Board decision has not been completed.  See 38 
C.F.R. § 20.1404(b) and (e) (a motion for reconsideration will 
not be considered a CUE motion).

Even if it was indicated following the March 2002 
correspondence that the veteran desired to proceed with his CUE 
claim, the Board notes that the allegations set forth in the 
original December 1997 motion for reconsideration, as well as 
the veteran's subsequent statements regarding his gastritis, 
constitutes only a vague, non-specific allegation of CUE 
regarding the September 1997 decision, and actually goes more 
toward the original denial of service connection by a September 
1984 decision.  In short, the veteran has failed to clearly and 
specifically set forth the alleged CUE, or errors, of fact or 
law in the September 1997 Board decision, the legal or factual 
basis for such allegations, and why the result would have been 
manifestly different but for the alleged error.  The Board must 
emphasize that in a CUE motion, it is incumbent upon the moving 
party to set forth clearly and specifically the alleged CUE, 
and that non-specific allegations of failure to follow 
regulations or failure to give due process, or any other 
general non-specific allegations of error, are insufficient to 
satisfy this requirement.  See 38 C.F.R. § 20.1403.  
Furthermore, motions which fail to comply with the requirement 
set forth in Rule 1404(b) that a claimant specify the basis for 
his CUE claim are subject to dismissal without prejudice.  
Disabled American Veterans, et al. v. Gober, supra.  
Accordingly, in view of the fact that the veteran has failed to 
comply with Rule 1404(b) with respect to the September 1997 
decision, the Board has no alternative but to dismiss his 
motion for CUE without prejudice.


ORDER

The motion is dismissed without prejudice to refiling.



	                       
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(a) (2002) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2002).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.



